Case 3:19-cv-01788-AJB-RBB Document 29 Filed 03/17/21 PageID.199 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11 ANTON EWING, an individual,              Case No. 19-cv-01788-AJB-RBB
12
            Plaintiff,                      ORDER GRANTING JOINT MOTION TO
13                                          DISMISS
14 v.
15 RELIANT CREDIT REPAIR, a
16 New Jersey limited liability company
17                  Defendant.
18
19         IT IS HEREBY ORDERED that pursuant to Federal Rules of Civil
20 Procedure Section 41, the matter is dismissed with prejudice as to all parties and the
21 Court will close its case file. The Court retains jurisdiction to enforce the
22 confidential settlement agreement for 180 days.
23         Each side is to pay its own attorney fees and costs.
24         IT IS SO ORDERED.
25 Dated: March 17, 2021
26
27
28
                                            -1-
                                                     ORDER RE JOINT MOTION TO DISMISS
                                                                    19-cv-01788-AJB-RBB
